DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “stiffening the material constituting matrix by a method specific to its nature” in lines 15-16. It is vague and indefinite as it is unclear what specific method applicant intends to claim for stiffening the materials, as there are many such as heat, UV, light, vacuum, or combinations. Applicant is urged to clarify this in the next action. The dependent claims 2-11 are rejected for the same reasons as discussed above.
Claim 6 recites “the layers” and it is vague and indefinite applicant intend to claim all the layers, such as first, second, and the repeated layers, or some of the layers. 
Claim 8 recites “the welding of the intersecting fibers” in line 2. Claim 8 is dependent claim which is dependent upon claim 7 and then onto 1; and none of these claim recites having a welding step as referred. For examination, “welding” is considered a joining step which includes addition of resin material.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-3, and 9 -11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated The British Petroleum Company LTD (GB 2082541 A; herein after “BPC LTD”, as provided by the Applicant’s IDS). 
For claims 1 and 11, BPC LTD teaches a method for manufacturing a part made of composite material, comprising the steps of: 
aligning and juxtaposing fibers while stretching them between element elements, and keeping them spaced apart from each other, to obtain a first layer (Figure 1, page 1 lines 107-122 “This winding process is repeated until four longitudinal fibre strand links the opposite pair of spacers 10 on the end blocks 2, 3”), 
superimposing on said first layer, a second layer obtained in a manner identical to the first one, where the fibers are parallel to those of the first layer, and kept them apart from the latter (see page 2, lines 1-10 “The winding process of stage 1 is then repeated between the spacers 10 of the end blocks 2, 3 to form a similar array of four longitudinal resin wetted strands lying on top of the three cross bars 12 which separates them from the first array of longitudinal strands”);
 repeating the superposition operation until the desired thickness is obtained (page 2, lines 13-16 “A third array of wetted strands are then laid down using the winding process of stage 1 over the top of the five cross bars 12 which are all now located in slots 11”), stiffening the material constituting the matrix by method specific to its nature (page 2 lines 17-18).
As for claims 2-3 and 9-10, BPC LTD teaches or shows a dead spacer turn around the return element is performed, in order to re-parallelize the fibers (Fig 3); wherein the distance between the different layers is created by interposing elements therein (Fig 3 item 12);  wherein the fibers are previously covered individually with a thermoplastic or thermosetting material so as to form a sheath the thickness creating the distance between the juxtaposed and/or superimposed fibers (page 1 lines 93-95); wherein the fibers are arranged several together, kept parallel and spaced apart by two by two and covered with thermoplastic or thermosetting material so as to form a sheath the thickness of which capable of creating the distance between the juxtaposed and/or superimposed fibers (page 1 lines 93-95). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art..
Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over The British Petroleum Company LTD (GB 2082541 A; herein after “BPC LTD”; as provided by the Applicant’s IDS) in view of  DE 10 2008 027315 A1 (herein after D3; as provided by the Applicant’s IDS).
               As for claims 4-6, BPC LTD teach all the limitations to the claim invention as discussed above, however, fails to teach wherein the interposed elements are comprised of spacers deposited in a robotic manner; wherein the interposed element comprised of spacers deposited by means of an additive manufacturing method...as claimed. 
	D3 teaches additive manufacturing where materials are deposited in robotic manner (Fig 6; abstract; and throughout).  It is noted that even though D3 do not explicitly teach additively manufacturing spacers, however, it would have been obvious to one ordinary skilled in the art at that that additive manufacturing can be used to produce a part made of any materials including metal, polymers, or ceramics, and can also form desired part (which would include spacers as claimed).
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over The British Petroleum Company LTD (GB 2082541 A; herein after “BPC LTD”) in view of  WO 97/02131 A1 (herein after D2; as provided by the Applicant’s IDS).
As for claims 7-8, BPC LTD teaches all the limitations to the claim invention as discussed above, however, fails to teach wherein the layers are superimposed by keeping between them a distance with respect to the neighboring one, by interposing a layer of aligned and juxtaposed fibers, extending in a direction different from that of the layer or layers, which it is into contact with; wherein the welding of the interesting fibers is carried out by means of a second resin.
D2 teaches or suggests wherein the layers are superimposed by keeping between them a distance with respect to the neighboring one, by interposing a layer of aligned and juxtaposed fibers, extending in a direction different from that of the layer or layers, which it is into contact with (see Figure 2 on layer 5 a second layer of bars 6 placed crosswise…a third layer 8 which is congruent with the first layer is placed on the second layer); wherein the welding of the interesting fibers is carried out by means of a second resin (page 4 second paragraph; teaches application of synthetic resin 9).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the fiber layup structure taught by BPC LTD with including fibers in different direction and additional resin, as taught by D2, for the benefit of having desired strength in the final article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,424,001 B1; US 2017/0156445 A1; US 2005/0124961 A1; US 2004/0102754 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743